             Case 2:20-cv-00856-TSZ Document 115 Filed 02/17/21 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       MacNEIL AUTOMOTIVE PRODUCTS
       LIMITED d/b/a WEATHERTECH; and
 7
       MacNEIL IP LLC,
 8                           Plaintiffs,
                                                         C20-856 TSZ
 9         v.
                                                         MINUTE ORDER
10     JINRONG (SH) AUTOMOTIVE
       ACCESSORY DEVELOPMENT CO.,
11     LTD.; and RUI DAI,
12                           Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

           (1)   The renewed motion to stay, docket no. 108, brought by defendant Jinrong
15
   (SH) Automotive Accessory Development Co., Ltd. (“Jinrong”) is DENIED. Jinrong has
   filed a motion for summary judgment, seeking a ruling that any infringement on its part
16
   of the patents-in-suit occurred outside the United States. Jinrong fails to explain why the
   Court should wait to decide this jurisdictional issue until after inter partes review (“IPR”)
17
   proceedings to which Jinrong is not a party are concluded.
18          (2)    Jinrong’s alternative motion, docket no. 108, for a protective order is
     DENIED without prejudice. The Court has permitted plaintiffs to conduct discovery
19   “as necessary to prepare a response to Jinrong’s motion for summary judgment.” Minute
     Order at ¶ 1(b) (docket no. 103). Jinrong makes no specific showing that plaintiffs’
20   requests exceed the scope of permitted discovery or that numerical limitations are
     required. Counsel are DIRECTED to meet and confer and attempt to agree, if they have
21   not already done so, on the scope of jurisdictional-related discovery. Any motion relating
     to such discovery shall be presented, if necessary, via the expedited procedure set forth in
22   Local Civil Rule 37(a)(2), within fourteen (14) days of the date of this Minute Order.
23

     MINUTE ORDER - 1
            Case 2:20-cv-00856-TSZ Document 115 Filed 02/17/21 Page 2 of 2




 1        (3)      Pursuant to the parties’ stipulation, docket no. 104, indicating that the
   parties wish to delay claim construction until after the Court rules on Jinrong’s motion for
 2 summary judgment, the various claim construction deadlines are hereby STRICKEN and
   will be reset, if appropriate, after Jinrong’s pending jurisdictional motion is resolved.
 3 The trial date remains March 14, 2022, and all other dates and deadlines set forth in the
   Minute Order entered September 22, 2020, docket no. 88, remain in full force and effect.
 4
          (4)      The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.

 6         Dated this 17th day of February, 2021.

 7                                                   William M. McCool
                                                     Clerk
 8
                                                     s/Gail Glass
 9                                                   Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
